Citation Nr: 0624064	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-43 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance under 38 
U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel





INTRODUCTION

The veteran had active service from January 1960 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  
The veteran perfected an appeal of the decision.  The 
Houston, Texas Regional Office otherwise has jurisdiction of 
the claims folder.


FINDINGS OF FACT

1.  A January 2001 rating decision granted entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
for which notice was mailed to the veteran on January 15, 
2001.

2.  The January 2001 rating decision is the last and most 
recent rating decision of record which allowed service 
connection for any disorder or condition.

3.  The veteran's application for Service Disabled Insurance 
was received at the RO in March 2004.  There is no evidence 
of the veteran having been mentally incompetent at any time 
after January 2001.

4.  The evidence of record does not show the veteran's 
application to have been timely under the applicable law.


CONCLUSION OF LAW

The veteran's application for Service Disabled Insurance was 
untimely.  A Policy may not be issued.  38 U.S.C.A. §§ 
1922(a), (b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
VCAA notice and assistance requirements have been held to 
apply only in connection with applications for VA benefits 
under Chapter 51 of Title 38 United States Code.  Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  The Board notes that an 
application for VA disabled veteran's insurance is an 
application for a VA benefit, but it is an application under 
Chapter 19.  Thus, the VCAA is not applicable to this case.

Even if the VCAA were applicable, in this case, the outcome 
hinges on the application of the law to evidence which is 
already in the file.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002) (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  VA 
has no duty, therefore, to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining evidence, in that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
the timeliness claim before the Board at this time.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

The veteran's application for disabled veteran's insurance 
was received in March 2004.  He asserts that it was the 
February 2004 grant of a total scheduler disability rating on 
the basis of individual unemployability (TDIU) which 
triggered his eligibility for the insurance, and that he in 
fact submitted his application within two years of the 
February 2004 rating decision which granted that benefit.  
The veteran's representative asserts that the veteran was not 
put on notice by VA of his eligibility for the insurance, 
that the veteran was unaware of the applicable time limits to 
apply, and but for VA's failure to put him on notice, he 
would have applied within the applicable time limits.

Under 38 U.S.C.A. § 1922, an application for Service Disabled 
Veterans' Insurance is considered timely if filed within two 
years from the date of service connection of a disability 
that is at least 10 percent disabling.  However, if the 
person filing the application is considered to have been 
mentally incompetent during any part of the two-year period, 
application for insurance under this provision may be filed 
within two years after a guardian is appointed or within two 
years after the removal of such disability as determined by 
the Secretary of VA, whichever is the earlier date.  See 38 
U.S.C.A. § 1922 (West 2002).

The veteran's initial grant of service connection was by way 
of a June 1997 rating decision.  He filed for entitlement to 
service connection for PTSD in October 2000 and, as noted 
above, the January 2001 rating decision granted the benefit.  
In a letter dated January 15, 2001, the RO informed the 
veteran of the January 2001 rating decision.  Thus, he had 
until January 2003 to apply for the disabled veteran's 
insurance.  As noted above, he did not apply until March 
2004, when his application was received by the RO.

The claims file reflects no evidence of an allowance of 
service connection after January 2001.  All of the veteran's 
subsequent claims and allowances addressed increased ratings.  
The Board notes the veteran's assertion that his submission 
of the insurance application within two years of the grant of 
TDIU complied with the statute.  The Board further notes, 
however, that a claim for TDIU is a form of increased rating 
claim.  See Norris v. West, 12 Vet. App. 413, 421 (1999).  It 
is not a service connection claim, and the statute clearly 
restricts the eligibility triggering factor to a grant of 
service connection.

There is no ambiguity in the current statute; an application 
must be filed within two years of a veteran having been 
granted service connection for a disability which is 
evaluated at least 10 percent disabling.  38 U.S.C.A. 
§ 1922(a).  The two-year period may be extended only for a 
period of mental incompetence.  38 U.S.C.A. § 1922(b)(1).  

The veteran makes no claim of ever having been mentally 
incompetent.  Nonetheless, the Board notes the veteran's 
service-connected status for PTSD, an acquired mental 
disorder.  The claims file reflects that all of the PTSD-
related treatment records, and his periodic VA examinations, 
noted no evidence or findings that he was incompetent to 
handle his own affairs during the period January 2001 to 
January 2003.

The Board also notes the representative's assertion that VA 
had a duty to notify the veteran of the requirements for the 
insurance, to include the applicable time constraints.  
However, the Board notes that the January 15, 2001 notice 
letter advising the veteran of the grant of service 
connection for PTSD included the enclosure VA Form 21-8764.  
This enclosure, entitled "Disability Compensation Award 
Attachment" includes information on receiving government 
life insurance if the claimant received a rating for a new 
service-connected disability and applied for insurance within 
two years of that notification.  

Thus, contrary to the representative's contention, the 
veteran was notified of the requirements.  There is nothing 
in the record to indicate that this attachment was not 
included with the notification letter, and the presumption of 
regularity with respect to the inclusion of the attachment 
applies.  See United States v. Armstrong, 517 U.S. 456, 464 
(1996) ("'[I]n the absence of clear evidence to the 
contrary, courts presume that [Government agents] have 
properly discharged their official duties.'"); see also 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The 
[presumption of regularity] doctrine thus allows courts to 
presume that what appears regular is regular, the burden 
shifting to the attacker to show the contrary."); Mindenhall 
v. Brown, 7 Vet. App. 271 (1994) (this presumption of 
regularity applies to procedures at the RO).  Moreover, the 
assertion that such attachment was not included, standing 
alone, is not sufficient to rebut the presumption of 
regularity.  See Butler, supra.

For the reasons set forth above, the Board is constrained by 
the statute to deny his appeal.  Except for the mental 
incompetency extension, which has not been claimed and is not 
shown to be the case here, the statute does not authorize a 
waiver of the time limits.  


ORDER

Eligibility for Service Disabled Veterans Insurance under 38 
U.S.C.A. § 1922(a) is denied, as a timely application was not 
filed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


